                      Case 1:19-cv-09236-KPF Document 68 Filed 01/27/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                              __________  DistrictofofNew York
                                                                       __________


                   David Leibowitz, et al.,                    )
                             Plaintiff                         )
                                v.                             )      Case No.     19 Civ. 9236 (KPF)
                       iFinex Inc., et al.                     )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Eric Young, Adam Kurtz, and David Crystal                                                         .


Date:          01/27/2020                                                               /s/ Karen M. Lerner
                                                                                         Attorney’s signature


                                                                                     Karen M. Lerner (KL6876)
                                                                                     Printed name and bar number
                                                                                       Kirby McInerney LLP
                                                                                    250 Park Avenue, Suite 820
                                                                                       New York, NY 10177

                                                                                               Address

                                                                                        klerner@kmllp.com
                                                                                            E-mail address

                                                                                          (212) 371-6600
                                                                                          Telephone number

                                                                                          (212) 699-1194
                                                                                             FAX number
